Exhibit 10.59

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 11,
2011, is entered into by and between Clean Energy Fuels Corp., a Delaware
corporation (the “Company”) and Chesapeake NG Ventures Corporation, an Oklahoma
corporation (the “Lender”).

 

RECITALS

 

WHEREAS, the Company and Lender have entered into the Loan Agreement, dated as
of July 11, 2011 (the “Loan Agreement”), in connection with the Company’s
borrowing up to $150,000,000 from Lender (the “Loan”);

 

WHEREAS, under certain conditions all or part of the Loan is exchangeable for
shares of the Company’s Common Stock (the “Exchange Shares”);

 

WHEREAS, in order to induce Lender to make the Loan, the Company has agreed to
provide certain rights to Lender as set forth in this Agreement; and

 

WHEREAS, this Agreement is being executed and delivered in connection with the
Initial Closing under the Loan Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                       REGISTRATION RIGHTS

 

(a)                                  Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meetings set forth in the Loan Agreement.  As used in this Agreement,
the following terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

“Common Stock” means the shares of common stock of the Company, par value
$0.0001.

 

“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.

 

“Effectiveness Deadline” means the date that is (i) thirty (30) days after each
respective Filing Deadline if the Registration Statement is not subject to
review by the SEC, or (ii) ninety (90) days after each respective Filing
Deadline if the Registration Statement is subject to review by the SEC.

 

1

--------------------------------------------------------------------------------


 

“Filing Deadline” means the 180th calendar day following the issuance of
Registrable Securities received in exchange for some portion of the Loan.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

“Registrable Securities” means the Exchange Shares, together with any shares of
capital stock issued or issuable with respect to the Exchange Shares as a result
of any stock split, stock dividend, recapitalization, exchange or similar event
or otherwise, issued to or held by Lender.

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or other similar rule or regulation of the SEC that may at any time permit
Lender to sell securities of the Company to the public without registration.

 

“SEC” means the United States Securities and Exchange Commission.

 

(b)                                 Mandatory Registration.

 

(i)                                     The Company shall prepare, and no later
than the applicable Filing Deadline, file with the SEC, a Registration Statement
on Form S-3 covering the resale of all unregistered Exchange Shares then issued
or issuable with respect to the amounts advanced under the Note as of the date
the Registration Statement is initially filed with the SEC.  If Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration.

 

(ii)                                  The Company shall use its commercially
reasonable efforts to have such Registration Statement declared effective by the
SEC as soon as practicable, but in no event later than the applicable
Effectiveness Deadline, and shall use its commercially reasonable efforts to
keep such Registration Statement continuously effective under the 1933 Act until
all Registrable Securities covered by such Registration Statement (A) have been
sold, thereunder or pursuant to Rule 144, or (B) may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144 and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144, as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and Lender (the “Effectiveness Period”).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Piggyback Registration.

 

(i)                                     If (but without any obligation to do so)
following the expiration of the Effectiveness Period the Company proposes to
register (including for this purpose a registration effected by the Company for
stockholders other than Lender) any of its capital stock or other securities
under the 1933 Act in connection with a fully underwritten firm commitment
public offering of such securities (other than a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Registrable
Securities), the Company shall, at such time, give Lender written notice of such
registration in accordance with Section 2(f). Upon the written request of Lender
given within five (5) Business Days after delivery of such notice by the
Company, the Company shall, subject to the provisions of Section 1(c)(iii), use
all commercially reasonable efforts to cause to be registered under the Act all
of the Registrable Securities that Lender requests to be registered.

 

(ii)                                  The Company shall have the right to
terminate or withdraw any registration initiated by it under this
Section 1(c) prior to the effectiveness of such registration whether or not
Lender has elected to include securities in such registration. The expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 1(j) hereof.

 

(iii)                               The Company shall not be required under this
Section 1(c) to include any of Lender’s securities in such underwriting unless
Lender accepts the terms of the underwriting as reasonably agreed upon between
the Company and the underwriters selected by the Company (or by other Persons
entitled to select the underwriters) and enters into an underwriting agreement
in customary form with such underwriters, and then only in such quantity as the
underwriters determine in their sole discretion will not jeopardize the success
of the offering by the Company. If the total amount of securities, including
Registrable Securities, requested to be included in such offering exceeds the
amount of securities that the underwriters determine in their sole discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of Registrable Securities that the
underwriters determine in their sole discretion will not jeopardize the success
of the offering.  Any reduction in the number of Registrable Securities will be
made pro rata with the other securities to be registered on behalf of third
parties in such offering.

 

(d)                                 Effect of Failure to File and Obtain and
Maintain Effectiveness of Registration Statement.  If (i) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to Section 1(b) of this
Agreement is (A) not filed with the SEC on or before the Filing Deadline (a
“Filing Failure”) or (B) not declared effective by the SEC on or before the
Effectiveness Deadline (an “Effectiveness Failure”); or (ii) for more than
thirty days in any one calendar year during the applicable Effectiveness Period,
Registrable Securities that have previously been covered by an effective
Registration Statement are no longer covered by an effective Registration
Statement (a “Maintenance Failure”, and a Filing Failure, Effectiveness Failure
and Maintenance Failure each being referred to herein as a “Failure”) then, in
lieu of the damages to any holder of Registrable Securities by reason of such
delay in or reduction of its ability to sell such Registrable Securities (which
payments shall be the exclusive remedies available under this Agreement or under
applicable law), the Company shall pay to Lender an amount in cash equal

 

3

--------------------------------------------------------------------------------


 

to 0.75% of the aggregate original Loan represented by the Registrable
Securities included in such Registration Statement or, in the case of a Filing
Failure, the Registrable Securities required by this Agreement to be included in
such Registration Statement, (i) within five (5) Trading Days of a Failure and
(ii) on every monthly anniversary of such Failure (in each case, on a pro rata
basis for periods less than 30 days) until such Failure is cured or the end of
the Effectiveness Period, whichever is earlier.  The payments to which Lender
shall be entitled pursuant to this Section 1(d) are referred to herein as
“Registration Delay Payments.”  If the Company fails to make Registration Delay
Payments within five (5) Business Days after the date payable, such Registration
Delay Payments shall bear interest at the rate of 18% per annum until paid in
full.  Notwithstanding anything to the contrary herein or in the Loan Agreement,
in no event shall the Company be liable in any 30-day period, for Registration
Delay Payments in excess of 0.75% of the aggregate original Loan represented by
the Registrable Securities included in a Registration Statement that is the
subject of a Failure.

 

(e)                                  Request for Registration and/or
Underwriting.

 

(i)                                     At any time during an Effectiveness
Period, the Company shall, at the request of Lender, participate in an
underwritten offering of Registrable Securities by Lender under a Registration
Statement effected pursuant to Section 1(b) hereof, and shall file any
supplements and amendments to such Registration Statement as may be required by
applicable law or rules of the SEC.  At any time after an Effectiveness Period,
if the Company shall receive a written request from Lender that the Company
effect a registration on Form S-3 with respect to an underwritten offering of
Registrable Securities, the Company shall use commercially reasonable efforts to
file a Registration Statement covering the Registrable Securities as soon as
reasonably practicable after receipt of the request.  For purposes of this
Agreement, a “Demand” shall refer to a Lender request, pursuant to this
Section 1(e), for the Company to (1) participate in an underwritten offering of
Registrable Securities or (2) effect a registration on Form S-3 with respect to
an underwritten offering of Registrable Securities.  In any underwritten
offering under this Section 1(e), the investment banker or bankers and manager
or managers that will administer the offering will be selected by, and the
underwriting arrangements with respect thereto (including the size of the
offering) will be approved by Lender; provided, however, that such investment
bankers and managers and underwriting arrangements must be reasonably
satisfactory to the Company. The Company shall not be required to participate in
any underwritten offering contemplated hereby unless (A) Lender agrees to sell
its Registrable Securities to be included in the underwritten offering in
accordance with any approved underwriting arrangements and (B) Lender completes
and executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such approved underwriting arrangements. Lender shall be responsible
for any underwriting discounts and commissions and fees and expenses of its own
counsel. The Company shall pay all expenses customarily borne by issuers in an
underwritten offering, including, but not limited to, filing fees, the fees and
disbursements of its counsel and independent public accountants and any printing
expenses incurred in connection with such underwritten offering.

 

(ii)                                  The Company shall not be required to
participate in or effect any Demand pursuant to this Section 1(e):

 

4

--------------------------------------------------------------------------------


 

(1)                                  after the Company has participated in or
effected two (2) Demands (Lender shall be deemed to have forfeited its right to
a Demand if (i) Lender withdraws its request that the Company effect a
registration on Form S-3 with respect to an underwritten offering of Registrable
Securities and does not, within thirty (30) days of any such withdrawal, pay all
of the Company’s expenses in connection with such registration or (ii) an
underwritten offering that is the subject of a Demand is terminated subsequent
to the marketing thereof);

 

(2)                                  if the Company has participated in or
effected a Demand within the preceding twelve (12) months;

 

(3)                                  during the period starting with the date
sixty (60) days prior to the Company’s good faith estimate of the date of the
filing of, and ending on a date one hundred eighty (180) days following the
effective date of, a Company-initiated registration subject to Sections 1(c),
provided that the Company is actively employing in good faith all reasonable
efforts to cause such registration statement to become effective; or

 

(4)                                  if the Company shall furnish to Lender a
certificate signed by the Company’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Company (the “Board”), it would be seriously detrimental to the Company and its
stockholders for the Company to participate in or effect a Demand at such time,
in which event the Company shall have the right to defer such Demand for a
period of not more than one hundred twenty (120) days after receipt of the
request of Lender.

 

(f)                                    Related Obligations.  Whenever required
under this Section 1 to effect the registration of any Registrable Securities,
except as otherwise expressly provided herein, the Company shall:

 

(i)                                     prepare and file with the SEC a
Registration Statement with respect to such Registrable Securities and use all
commercially reasonable efforts to cause such Registration Statement to become
and remain effective;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such Registration Statement and the prospectus
used in connection with such Registration Statement as may be necessary to
comply with the provisions of the 1933 Act with respect to the disposition of
all securities covered by such Registration Statement;

 

(iii)                               furnish to Lender such number of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the 1933 Act, and such other documents as it may reasonably
request in order to facilitate the disposition of Registrable Securities owned
by it;

 

(iv)                              if required by applicable law, use all
commercially reasonable efforts to register and qualify the securities covered
by such Registration Statement under such other securities or “blue sky” laws of
such jurisdictions as shall be reasonably requested by Lender, provided that the
Company shall not be required in connection therewith or as a

 

5

--------------------------------------------------------------------------------


 

condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions;

 

(v)                                 with a view to making available to Lender
the benefits of Rule 144:

 

(1)                                  make and keep public information available,
as those terms are understood and defined in Rule 144;

 

(2)                                  file with the SEC in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
1934 Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(3)                                  furnish or otherwise make available, as
applicable, to Lender so long as Lender owns Registrable Securities, promptly
upon request, (i) a written statement by the Company, if true, that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company and (iii) such
other information as may be reasonably requested to permit Lender to sell such
securities without registration pursuant to Rule 144;

 

(vi)                              in the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering; and

 

(vii)                           notify the holder of Registrable Securities
covered by such Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the 1933 Act of the happening of any
event as a result of which the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing; and

 

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any Registration Statement during any period when (i)  the SEC or the national
securities exchange upon which shares of Common Stock are then listed requests
that the Company amend or supplement the Registration Statement or the
prospectus included therein or requests additional information relating thereto,
(ii) the SEC or the national securities exchange upon which shares of Common
Stock are then listed issues a stop order or similar order suspending the
effectiveness or restricting the use of the Registration Statement or initiates
proceedings to issue a stop order or similar order, (iii) the Board of Directors
of the Company in good faith determines that the Registration Statement, the
prospectus included therein, any amendment or supplement thereto or any document
incorporated or deemed to be incorporated therein contains an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, in light of
the circumstances then existing; provided, however, that the Company uses
commercially reasonable efforts to prepare and file with the

 

6

--------------------------------------------------------------------------------


 

SEC such amendments and supplements to the such Registration Statement or
amendment as shall be reasonably necessary to cure such untrue statement or
omission, or (iv) the Company’s management or the Board in good faith determines
that the failure to so postpone or suspend would require disclosure of material
nonpublic information that, if disclosed at such time, would be materially
harmful to the interests of the Company and its stockholders; provided, further,
that such postponement or suspension (A) shall not exceed a period of forty-five
(45) days and (B) shall be exercised by the Company not more than twice in any
twelve (12) month period (for a maximum of ninety (90) days within any such
twelve (12) month period) (each, an “Allowable Grace Period”).

 

(g)                                 Information from Holder.  It shall be a
condition precedent to the obligations of the Company to take any action
pursuant to this Section 1 with respect to the Registrable Securities of Lender
that Lender shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Registrable Securities.

 

(h)                                 Indemnification.  If any Registrable
Securities are included in a Registration Statement under this Agreement:

 

(i)                                     To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend Lender,
the directors, officers, members, partners, employees, agents, representatives
of, and each Person, if any, who controls Lender within the meaning of the 1933
Act or the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (A) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, or (C) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A) through (C) being, collectively, “Violations”).  Subject to
Section 1(h)(iii), the Company shall reimburse the Indemnified

 

7

--------------------------------------------------------------------------------


 

Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 1(h)(i):  (A) shall not apply to a Claim by an Indemnified Person
arising out of or based upon a Violation which occurs in reliance upon and in
conformity with information furnished in writing to the Company by such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto, and
(B) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed.  Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person.

 

(ii)                                  In connection with any Registration
Statement in which Lender is participating, Lender agrees to indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 1(h)(i), the Company, each of its directors, officers, employees and
agents and each Person, if any, who controls the Company within the meaning of
the 1933 Act or the 1934 Act (each, an “Indemnified Party”), against any Claim
or Indemnified Damages to which any of them may become subject, under the 1933
Act, the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages
arise out of or are based upon any Violation, in each case to the extent, and
only to the extent, that such Violation occurs in reliance upon and in
conformity with written information furnished to the Company by Lender expressly
for use in connection with such Registration Statement; and, subject to
Section 1(h)(iii), Lender will reimburse any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 1(h)(ii) and the agreement with respect to contribution contained
in Section 1(i) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of such Lender,
which consent shall not be unreasonably withheld or delayed; provided, further,
however, that Lender shall be liable under this Section 1(h)(ii) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Lender as a result of the sale of Registrable Securities pursuant to such
Registration Statement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party.

 

(iii)                               Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 1(h) of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 1(h), deliver to the indemnifying party a written
notice of the commencement thereof, and the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnified Person or the Indemnified Party, as the case may be;
provided, however, that an Indemnified Person or Indemnified Party shall have
the right to retain its own counsel with the fees and expenses of not more than
one counsel for such Indemnified Person or Indemnified Party to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
or Indemnified Party and the indemnifying party would be inappropriate due

 

8

--------------------------------------------------------------------------------


 

to actual or potential differing interests between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding.  In the case of an Indemnified Person, legal counsel referred to in
the immediately preceding sentence shall be selected by Lender.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto. 
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 1(h), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(iv)                              The indemnification required by this
Section 1(h) shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, promptly following when bills are
received or Indemnified Damages are incurred, and in each case submitted to the
indemnifying party for payment subject to and in accordance with this
Section 1(h).

 

The indemnity agreements contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (B) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

(i)                                     Contribution.  To the extent any
indemnification by an indemnifying party is prohibited or limited by law, the
indemnifying party agrees to make the maximum contribution with respect to any
amounts for which it would otherwise be liable under Section 1(h) to the fullest
extent permitted by law; provided, however, that: (i) no Person involved in the
sale of Registrable Securities who is guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the 1933 Act) in connection with such
sale shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any Lender that sells Registrable Securities shall be
limited in amount to the excess of the net amount of proceeds received by such
Lender from the sale of such Registrable Securities pursuant to such
Registration Statement over the amount of any damages that such Lender has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.

 

9

--------------------------------------------------------------------------------


 

(j)                                     Expenses of Registration.  All expenses
(other than (i) underwriting discounts and commissions relating to the
Registrable Securities that are being sold by Lender and (ii) fees of any
counsel for Lender) that are incurred in connection with registrations, filings
or qualifications pursuant to Sections 1(b) and 1(c), including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Company, shall be
borne by the Company.

 

2.                                       MISCELLANEOUS.

 

(a)                                  Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or, if no such state court has
proper jurisdiction, the United States District Court for the District of
Delaware, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(b)                                 Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other parties; provided that a
facsimile signature shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile signature.

 

(c)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(d)                                 Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Entire Agreement; Amendments.  This
Agreement, the Loan Agreement and the other Loan Documents supersede all other
prior oral or written agreements between Lender, the Company, their affiliates
and Persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, the Loan Agreement, the other Loan Documents and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor Lender
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and Lender.  No provision hereof may
be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

(f)                                    Notices.  Any notices, consents, waivers
or other communications required or permitted to be given under the terms of
this Agreement must be in writing and will be deemed to have been delivered: 
(i) upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

if to the Company:

 

Clean Energy Fuels Corp.

3020 Old Ranch Parkway, Suite 400

Seal Beach, California 90740

Telephone:

(562) 493-2804

Facsimile:

(562) 493-4956

Attention:

J. Nathan Jensen, Vice President and General Counsel

 

with a copy (for informational purposes only) to:

 

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Telephone:

(858) 720-5100

Facsimile:

(858) 720-5125

Attention:

Steven G. Rowles, Esq.

 

if to Lender:

 

Chesapeake Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Telephone:

(405) 935-6125

Facsimile:

(405) 849-6125

Attention:

Nick Dell’Osso, Executive Vice President and Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

with a copy (for informational purposes only) to:

 

Commercial Law Group, P.C.

5520 North Francis Avenue

Oklahoma City, Oklahoma 73118

Telephone:

(405) 232-3001

Facsimile:

(405) 232-5553

Attention:

Ray Lees

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g)                                 Successors and Assigns.  Neither party may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.

 

(h)                                 No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(i)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Lender have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

/S/ Andrew J. Littlefair

 

 

Andrew J. Littlefair, President and Chief Executive Officer

 

 

 

LENDER:

 

 

 

CHESAPEAKE NG VENTURES CORPORATION

 

 

 

 

 

By:

/S/ Domenic J. Dell’Osso, Jr.

 

 

Domenic J. Dell’Osso, Jr., Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------